Citation Nr: 0703980	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  00-23 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, 
status-post laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from May to August 1952 and 
from March 1953 to November 1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2000 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his previously denied claim for a low back 
disorder.

In a December 2004 decision, the Board determined that new 
and material evidence had been submitted, reopened the 
veteran's claim, and remanded it to the RO for additional 
development.  The RO completed the requested development to 
the extent possible and returned the case to the Board for 
further appellate review.

Very recently, in November 2006, the Board received 
additional evidence from the veteran through his 
representative.  They did not waive their right to have this 
additional evidence initially considered by the RO.  
38 C.F.R. §§ 20.800, 20.1304(c).  See also Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Furthermore, these additional records 
were mailed to the Board within 60 days of the most recent 
supplemental statement of the case (SSOC), issued in 
September 2006, so they are considered to have been timely 
received.  See 38 C.F.R. § 20.305 (2006).  But all of these 
records are mere duplicates of those already on file, so the 
Board need not return this case to the RO for initial 
consideration of them, as this effectively has already been 
done.




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show the 
veteran's current low back disorder was caused or made 
chronically worse by his active military service, including 
any injury he sustained while on active duty.


CONCLUSION OF LAW

The current low back disorder was not incurred or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist the 
veteran in the development of a claim.  The VCAA is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2006), and the implementing VA 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).



The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III)

In this case, in December 2003 and January 2005 letters, the 
more recent one issued to comply with the Board's remand 
directive, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for service connection, as well as what information and 
evidence he needed to submit, what information and evidence 
would be obtained by VA, and the need for him to advise VA of 
and to submit any further evidence that was relevant to his 
claim.  An even more recent March 2006 letter informed him 
how downstream disability ratings and effective dates are 
assigned and the type evidence impacting those 
determinations.  His response to that March 2006 letter was a 
reiteration of the assertions he had previously made.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, available VA outpatient treatment 
records from the facilities he identified, records of the 
private doctors he referenced, and the transcript of his RO 
hearing.  


Further, a January 2005 RO letter asked the Social Security 
Administration (SSA) whether there were any records 
concerning the veteran, and that agency advised the RO in 
January 2005 - in response, that it had no records 
pertaining to the veteran.  The RO also requested any 
additional existing records related to the veteran from the 
VA medical facilities that he had identified might have 
records concerning him, but no additional records were 
received in response to that request either.

The September 2006 SSOC reflects that the claim was 
reconsidered on the evidence of record after issuance of the 
March 2006 letter.  The veteran's September 2006 response to 
the SSOC mentions he had additional information or evidence 
to submit in support of his appeal, and a handwritten 
notation by him states that he would go to Puerto Rico to get 
the treatment records that would support his claim.  He later 
submitted additional treatment records, but as mentioned they 
are mere duplicates of records already on file.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his claim on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's current diagnosis is degenerative disc disease 
status post L5-S1 laminectomy, spinal stenosis status post 
decompression.  So he clearly has current disability from a 
low back disorder.  There also is no disputing he received 
treatment for his low back while in the military.  His 
service medical records confirm that, in October 1954, he 
complained of low back discomfort after cleaning a floor 
aboard the ship on which he served, and he was admitted for 
treatment.  An October 1954 X-ray revealed slight narrowing 
of the lumbosacral joint, but otherwise no remarkable 
changes.  A November 1954 entry shows he had spasm in both 
sacral spinalis muscles, with limitation of motion of the 
lumbar spine.  Neurological examination and X-ray were 
negative.  The evaluating physician noted the veteran was 
greatly improved, and he was discharged to outpatient care.  
The November 1954 clinical record cover sheet also reflects 
that the veteran's condition had improved.  The November 1954 
report of physical examination for separation from service 
indicates the veteran's spine was assessed as normal, 
and that he was deemed physically fit for separation.

There is no medical or other evidence of complaints, 
findings, or treatment for a low back condition, inclusive of 
arthritis, within one year of the veteran's separation from 
service.  And, indeed, he has not asserted that he received 
any treatment for his low back within one year of his 
separation from active service.  His VA treatment records 
from 1956 and 1957 concern unrelated conditions.  
So there is no evidentiary basis for granting presumptive 
service connection.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The veteran's initial claim for his back was received in 1963 
and, as noted above, he did not assert that he had received 
any treatment for it in the interim after his separation from 
active service.  In fact, it was not until his 1973 
application to reopen this previously denied claim that he 
asserted that he had received treatment in the mid-to-late 
1960s, but even so no records of that treatment are 
available.  The 1973 RO letter that notified the veteran that 
his claim remained denied implies that, in light of the 
absence of any post-service complaints (relevant symptoms) or 
treatment within one year of service, the RO did not seek to 
obtain any records related to treatment in the 1960s because 
they would not show continuity of symptoms or chronicity from 
time of separation from active service.

Nevertheless, a fair and liberal reading of all of the 
veteran's and his representative's submissions and 
assertions, to include his testimony at the formal hearing 
before a RO Decision Review Officer, reflects that the 
veteran's primary contention is not that he is entitled to 
service connection on the basis of continuity of symptoms or 
chronicity of his back disorder first noted in service, but 
instead that there is sufficient evidence of record in any 
event to show a link between his current back problems and 
the lumbosacral strain he had during service in 1954.  One 
example of this is an exchange between the veteran and his 
representative as to why the veteran did not relate any 
complaints of back problems when he claimed service 
connection for another condition.  He replied essentially 
that his back was not bothering him at that particular point 
in time.  See Transcript, p. 17.  Thus, the seminal issue the 
Board addresses below is which medical nexus opinion merits 
greater weight.  First, however, the Board will set forth the 
relevant historical evidence of record.

In August 1973, the veteran submitted a November 1971 letter 
from Dr. Dilone, indicating he was hospitalized in March 1971 
at the Guayama Health Center for a lumbar sacral luxation.  
This letter was written originally in Spanish and translated 
to English in the fall of 2004.  An August 1973 letter from 
Dr. Martinez indicates he had been treating the veteran for a 
lumbar sacral luxation since December 1971.  This letter was 
also written originally in Spanish and translated to English 
in the fall of 2004.

A September 1983 record from the University of Massachusetts 
indicates the veteran was treated for acute severe low back 
pain.  VA outpatient (VAOPT) records indicate the veteran was 
treated for back pain in January 1984.  A January 1984 X-ray 
revealed disc space narrowing in the L1-2 and L2-3 
interspaces, and possible spondylolysis.  A May 1984 letter 
from Dr. Taylor indicates he had treated the veteran since 
March 1983 for low back pain after some snow shoveling.  X-
rays revealed hypertrophic changes.

In February 1992, additional VAOPT records were submitted.  A 
January 1984 record indicates the veteran reported back pain 
after he slipped on ice and twisted his back.  A March 1985 
record indicates he reported he had experienced the pain ever 
since 1954.  The report of the October 1993 VA general 
medical examination indicates the veteran complained of 
intermittent back pain since service.  He stated he was 
treated at a Manhattan VA hospital in 1956 for back problems, 
the Northampton VA facility, and the Holyoke Soldiers' Home 
in the 1980s and 90s.  Moderate to severe degenerative joint 
disease (DJD, i.e., arthritis) was diagnosed.  October 1993 
X-rays revealed significant degenerative changes, especially 
at the C5-6, C6- 7, and L1-2 interspaces, and to a lesser 
extent the L2-3 interspace.

A November 1999 MRI following a June 1999 motor vehicle 
accident (MVA) revealed no electrodiagnostic evidence of 
radiculopathy or neuropathy.  A November 1999 progress note 
made by Dr. Papazoglou indicates he believed there was 
significant stenosis at the L4-5 level with compression of 
the nerve root.
A December 1999 letter from Dr. Field indicates he began 
treating the veteran for injuries to the neck, and upper and 
lower back, after a MVA in June 1999.  An MRI revealed 
degenerative changes of both the bone and discs, and he had 
symptoms of radiating paresthesias into the right leg.  The 
doctor stated the veteran had "a myoligamentous cervical 
strain, trapezius strain, and lumbosacral strain as well as a 
flare-up of his previous existing degenerative disc disease 
and degenerative joint disease.  The flare-up and muscle 
strains were directly related to the motor vehicle accident."  
The doctor recommended a neurosurgical evaluation with Dr. 
Papazoglou.

A January 2000 progress note by Dr. Papazoglou indicates the 
veteran was treated with a decompressive laminectomy of L4 
and L5, and a left L5 discectomy on the right.

VAOPT records indicate in January and February 2000 the 
veteran sought a refill for painkillers after having 
undergone surgery in January 2000 for his back.

In April 2000, the veteran submitted records from Providence 
Hospital from August to October 1990.  These records indicate 
he gave a history of pain stemming from a chronic condition 
in 1953, and a July 1990 MVA in which he twisted his back.  
He was treated for osteoarthritis of the cervical and L-S 
spine with radiculopathy.

In April 2000, the veteran also submitted a December 1984 
letter from Dr. Brendler, which indicates the doctor believed 
the veteran had a ruptured disc.  The veteran also submitted 
records from the University of Massachusetts indicating he 
was treated for low back pain in 1984.

In July 2000, the veteran submitted records from Healthsouth 
indicating he had received physical therapy from June to 
September 1999.  He also submitted a March 1996 record from 
Chiropractic Healthcare Centers of Western Massachusetts 
showing an initial diagnosis of cervical 
acceleration/deceleration and a lumbar sprain/strain.  
Records from Agawam and Holyoke Chiropractic Office indicate 
treatment for neck, low back, and left leg pain from March 
through June 1996.  March 1996 X-rays at Providence Hospital 
revealed no evidence of traumatic injury to the cervical 
spine, and extensive disc and bony degenerative changes.  
A July 1999 MRI from Alliance Imaging, Inc., indicated 
advanced multi-level discogenic generative changes and DJD.

This medical evidence primarily addresses the ongoing 
treatment and maintenance of the veteran's low back disorder.  
This evidence does not address the more critical medical 
nexus element for establishing his entitlement to service 
connection as none of the doctors that evaluated him in this 
capacity opined or commented there was any causal 
relationship between his current low back disorder and the 
back strain he sustained while in the military.  Cf. Morton 
v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing the veteran's current condition are not 
material to the issue of service connection if they do not 
also address the cause of his condition - and specifically, 
whether it is related to his service in the military).

To the extent there was mention in some of these records of 
symptoms dating back to that injury in service, this was only 
in a historical context as related by the veteran, himself, 
in the course of being evaluated and treated.  That is to 
say, his attending physicians did not - themselves, in turn 
confirm there is an etiological relationship between his 
current low back disorder and the injury in service.  Those 
merely reporting what he told them, including insofar as his 
personal belief that his problems in service precipitated his 
current disability, is insufficient to establish his 
entitlement to service connection.  See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history is not transformed into medical evidence simply 
because it was transcribed by a medical professional).

Furthermore, the evidence shows several instances of trauma 
since service to the veteran's low back - most notably the 
motor vehicle accident.

One of the veteran's care providers, his chiropractor Dr. 
Papazoglou, opined that the 1954 lumbosacral strain during 
service is the genesis of the veteran's current low back 
symptoms.  Dr. Papazoglou's November 2002 letter to the 
veteran states:

the in-service injury to your back is as likely as 
not the origin of your lumbar spine problems that led 
to the surgeries of 2000. ... According to the 
information available to me, the symptoms from your 
original injury did not ever totally resolve and then 
difficulties over the years progressively increased 
and led to the most recent difficulties and the need 
for surgery.



Dr. Papazoglou's opinion is no longer presumed credible, see 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), as the 
veteran's claim is now being adjudicated on the merits.  
Accordingly, the Board must assess the credibility and 
probative value of this evidence, and, provided that it 
offers an adequate statement of reasons or bases, may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  While the Board is not free to ignore 
the opinion of a treating physician, it is free to discount 
the credibility of that physician's statement.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).

The Board realizes it cannot reject a medical opinion solely 
on the rationale that it was based on history given by the 
claimant without first testing credibility of the history on 
which it was based, especially in cases where records are 
lost.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  But an overall assessment of Dr. Papazoglou's 
opinion reveals it is entitled to minimal weight.

As Dr. Papazoglou's letter related, it was "[a]ccording to 
the information available to me."  His November 2002 letter 
reflects that the critical information provided to him was a 
letter from the veteran's representative, Mr. Gumpenberger, 
which "clarified" some of the issues related to the 
veteran's injury in service.  The "information available 
to" Dr. Papazoglou was the letter drafted by 
Mr. Gumpenberger that informed him of the veteran's 
assertion that the symptoms of his injury in service did not 
ever totally resolve.

The basis of the Board's finding is Mr. Gumpenberger's 
exchange with the veteran at the RO hearing, which had no, 
and does not have, supporting credible evidentiary basis.  
After the veteran related that the reason he did not include 
his back disorder in his 1956 claim for a stomach disorder 
was that his back was not bothering him at the time, Mr. 
Gumpenberger surmised, "[o]kay.  But you're also saying 
that your back pain has existed since you injured it."  The 
veteran responded, "oh, yeah," and that his back had 
bothered him on and off, though not all of the time.  T., p. 
19.  Mr. Gumpenberger informed the RO Hearing Officer that 
he would prepare a letter for Dr. Papazoglou for the veteran 
to deliver.

Having received that report that the veteran's symptoms from 
the 1954 injury never totally resolved, Dr. Papazoglou's 
ensuing opinion is entirely reasonable and understandable.  
But the medical evidence of record does not support the 
veteran's assertion to that effect - albeit filtered 
through his representative's line of questioning during the 
hearing.  And there again is also the matter of the 
several intervening low back injuries the veteran has 
sustained since service.  Dr. Papazoglou's 2002 report did 
not even address what roll, if any, these intervening 
traumas may have played in the development of the veteran's 
current disability picture.  Thus, while Dr. Papazoglou also 
considered his personal treatment of the veteran's low back 
disorder - to include his performing the laminectomy, the 
assertion that the symptoms of the veteran's back strain in 
service never resolved was nonetheless the determinative 
factor in his opinion.

The Board deems it most notable that, prior to his November 
2002 report and prior to receiving that assertion, Dr. 
Papazoglou never indicated there was any causal relationship 
between the veteran's current back injury residuals and the 
1954 injury during service.  Dr. Papazoglou's reports went 
no further than to state the veteran's condition and what 
his treatment had entailed.  His October 1999 treatment 
note, which recorded the fact that the veteran agreed that 
surgery was his best option, specifically noted that the 
veteran's "current complaints are related to the accident 
of June 1999.  Although, clearly, there were some 
preexisting problems, according to the [veteran] he was 
functional until the accident."  So it appears, even in 
Dr. Papazoglou's professional judgment, that the veteran's 
motor vehicle accident in 1999 was far and away the biggest 
precipitant in the onset of his current low back symptoms.

The January 2005 report of Anna N. Storozuk, D.C., reflects 
a similar deficiency.  Dr. Storozuk's report indicates the 
veteran had presented in September 2004 after having been 
involved in a MVA.  He informed her that it was the first 
time in five years that he had sustained an injury in a MVA.  
She also noted a history of two prior lumbar spine surgeries 
in 1999 and 2000, and that he related that the surgeries 
were performed to repair damage from an old injury that he 
had sustained in the armed forces in 1954.

After examining the veteran, reviewing his X-rays, and 
considering his reported history, Dr. Storozuk observed that 
ordinarily a person involved in a collision such as that the 
veteran experienced in 2004 does not require four months of 
care.  But because of the severity of his prior existing 
condition - which, based on his report, she attributed to 
the 1954 injury and the two surgeries to repair it, 
she believed the severity of his DJD and the obliteration of 
the disc spaces were the result of his original injury in 
1954 and the spinal fusion surgery to repair it.

As the medical record shows, the veteran was involved in 
more than one previous MVA, and there was other back trauma 
as well, including from twisting it, slipping and falling on 
ice, and from shoveling snow.  Further, it is he who posited 
that the sole purpose of his surgeries was to repair damage 
from his 1954 injury.  The state of the medical record is 
diametrically opposite.  Thus, the Board is constrained to 
accord more weight to the VA examinations of record and the 
May 2001 assessment of Dr. Papazoglou's physician assistant, 
Mr. Pause.

After reviewing the veteran's service medical records from 
1954 and considering his then current condition and history 
of treatment, Mr. Pause would venture no further than to say 
it was unclear whether the original 1954 injury was the 
cause of the veteran's current condition, as it is an age-
related degenerative process which takes several years to 
develop.  Further, it was also unclear whether an injury 
would make one predisposed to it.

The report of the July 2003 VA peripheral nerves examination 
indicates the veteran complained of neck, back and leg pain. 
He stated that his primary care physician at the Northampton 
VA had prescribed him pain pills. Chronic spinal stenosis was 
diagnosed, with diminished sensation from the mid-calf 
laterally down to the foot. There was dysesthesia.  He was 
not completely numb.  The examiner believed the pain was most 
likely due to a radiculopathy.  He concluded it was "not 
likely that [the veteran's] back problems are due to his back 
strain in the service:  more likely due to the repeated 
trauma from his automobile accident."



The report of the July 2003 VA spine examination indicates 
the veteran had degenerative disc disease (DDD) and spinal 
stenosis with intermittent right leg radiculopathy with 
diminished sensation.  The evaluating physician reviewed 
the claims file and concluded:

Further review of the veteran's medical 
record from the Newington VA computer 
show that a nerve conduction study EMG 
was performed March 2003. This study was 
entirely normal and was negative for the 
presence of radiculopathy in the lower 
extremities.  The veteran's current 
examination is consistent with age-
related degenerative disc disease and 
spinal stenosis, status post 
decompression for spinal stenosis at L4 
and possible at L5 times 2 with chronic 
right lower extremity radicular symptoms 
and loss of sensation.  The spinal 
stenosis and degenerative disc disease 
are clearly age-related conditions and 
have no relationship to the lumbar strain 
suffered in service in 1954.  Clearly the 
onset of the right lower extremity 
radiculopathy according to the veteran's 
own report has obvious clinical 
correlation to the motor vehicle accident 
suffered in 1999 which apparently 
exacerbated his spinal stenosis and 
caused the presence of right leg pain.

Again, no relationship of present 
symptoms to lumbar strain suffered in 
service.  Degenerative disc disease and 
spinal stenosis are more likely than not 
related to age-related change.

The report of a more recent January 2006 VA examination also 
took into account the veteran's post-service instances of 
back trauma and how his symptoms had increased after the 1999 
MVA.  Notwithstanding that evidence, the examiner concluded 
the veteran's disability was "due to the military."  But 
immediately after making that statement, the examiner then 
observed that the veteran's symptoms had increased from an X-
ray report in 1984 to the present.  The pathology in 1984, 
of course, was some 30 years after his in-service strain.  
The same examiner conducted a peripheral nerves examination.  
Then to further raise question as to the apparent favorable 
nexus opinion as to the back disorder, that same examiner 
opined that the veteran's right L4-L5 dermatome paresthesia 
of the right lower extremity was not "caused by the military 
as it is secondary to the 1999 MVA, back surgery."

In June 2006, the RO requested clarification, as the back 
examination report appeared self-contradicting without even 
factoring in the peripheral nerves examination.

The resulting July 2006 VA examination report reflects that 
the examiner reviewed the veteran's service medical records, 
including his 1954 X-ray, and the claims file.  The examiner 
noted the fact that the veteran had worked as a merchant 
seaman for decades after his discharge from active service, 
and that current X-rays showed degenerative disc disease 
status post laminectomy at L5-S1.  This examiner determined 
the veteran's current disability is due to degenerative disc 
disease and spinal stenosis, and that it is unlikely his 
disability is related to his low back strain during service.  
One of the bases for the opinion is that his strain in 
service did not impede his ability to work for many ensuing 
decades.



Thus, with the exception of the January 2006 examination 
(even which was later clarified), the Board accords greater 
weight to the other VA examiners and Mr. Pause and finds that 
the preponderance of the evidence shows there is no link 
between the veteran's current low back disability and his 
1954 back strain during service.  Since the preponderance of 
the evidence is against his claim, there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for residuals of a low back 
injury, status post laminectomy, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


